Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 1 of 16 PageID #: 49




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

  ILUMINADA ORTEGA,

                             Plaintiff,
                 v.

   CHAMPAGNE ROOM BK, INC d/b/a DRAFT                            21-cv-01125 (NGG-CLP)
   BARN d/b/a END ZONE SPORTS BAR &
   LOUNGE; BROOKLYN DRAFT AND GRILL
   INC d/b/a DRAFT BARN d/b/a END ZONE                           ANSWER ON BEHALF OF
   SPORTS BAR & LOUNGE; ELITE HOLDINGS                           RUBEN YEGHOYAN
   AND MANAGEMENT, INC d/b/a ADRENALINE
   BAR & LOUNGE d/b/a DRAFT BRN, d/b/a END
   ZONE SPORTS BAR & LOUNGE; RUBEN
   YEGHOYAN;                                                     JURY TRIAL DEMANDED
   YEVGENIY TROFIMCHUK; and DIMITRI
   YAGUDAEV; Individually,


                            Defendants.

        Defendant Ruben Yeghoyan, (hereinafter “YEGHOYAN” or “Defendant”) by and through

 his counsel, The Fast Law Firm, P.C. hereby answers the complaint of Plaintiff ILUMINADA

 ORTEGA and asserts these affirmative defenses.

                                    PRELIMINARY STATEMENT


    1. Denied. Paragraph 1 states conclusions of law to which no responsive pleading is required.

        To the extent a responsive pleading is required, the allegations in Paragraph 1 are denied.

    2. Denied.

    3. Denied.

    4. Denied.




                                                 1
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 2 of 16 PageID #: 50




                                     JURISDICTION AND VENUE

 5.     Denied in part; admitted in part. Paragraph 5 contains conclusions of law to which no

 response is required. Defendant admits, however, that this Court has jurisdiction over the subject

 matter of this Complaint.

 6.     Denied in part; admitted in part. Paragraph 6 contains conclusions of law to which no

 response is required. Defendant admits, however, that this Court has jurisdiction over the subject

 matter of this Complaint.

 7.     Denied in part; admitted in part. Paragraph 7 contains conclusions of law to which no

 response is required. Defendant admits, however, that this Court has jurisdiction over supplemental

 New York State claims and New York City claims.

 8.     Denied in part; admitted in part. Paragraph 8 contains conclusions of law to which no

 response is required. Defendant admits, however, that venue is proper in this Court.

 9.     Denied. Paragraph 9 states conclusions of law to which no responsive pleading is required.


                             ADMINISTRATIVE PREREQUISITES


 10.    Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in Paragraph 10, and therefore they are deemed denied.

 11.    Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in Paragraph 11, and therefore they are deemed denied.

 12.    Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in Paragraph 13, and therefore they are deemed denied.




                                                 2
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 3 of 16 PageID #: 51




                                              PARTIES


 13.    Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in Paragraph 13, and therefore they are deemed denied.

 14.    Denied in part; admitted in part. Defendant admits that Plaintiff’s sex is “female.”

 Paragraph 14 contains conclusions of law to which no response is required.

 15.    Denied. Paragraph 15 contains conclusions of law to which no response is required.

 16.    Admitted.

 17.    Denied.

 18.    Denied.

 19.    Denied as Defendant lacks knowledge about the corporate structure of END ZONE

 SPORTS BAR & LOUNGE (hereinafter “END ZONE”).

 20.    Denied. Defendant is without sufficient knowledge regarding Defendant Dimitri’s

 residence.

 21.    Denied as Defendant lacks knowledge.

 22.    Denied as Defendant lacks knowledge.

 23.    Denied as Defendant lacks knowledge.

 24.    Denied as Defendant lacks knowledge.

 25.    Denied as Defendant lacks knowledge.

 26.    Admitted.

 27.    Denied in part, admitted in part. Defendant admits to being an officer and agent of the END

 ZONE. Denied as to the rest as the Defendant lacks knowledge about the corporate structure of

 END ZONE.




                                                 3
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 4 of 16 PageID #: 52




 28.     Denied in part; admitted in part. Defendant admits that he was employed in supervisory

 capacity at END ZONE at one point in time. Defendant is without sufficient knowledge as to what

 time period the Plaintiff is referring to.

 29.     Admitted.

 30.     Denied in part; admitted in part. Defendant denies being the agent of all corporate

 Defendants. Defendant admits to having supervisory authority over Plaintiff.



                                      FACTUAL BACKGROUND

 31.     Denied in part; admitted in part. Plaintiff started her training period in September 2020 at

 END ZONE. No offer of permanent employment has been extended to Plaintiff.

 32.     Denied.

 33.     Denied.

 34.     Denied.

 35.     Denied.

 36.     Denied as Plaintiff repeatedly expressed interest in a romantic and sexual relationship with

 Defendant.

 37.     Defendant requests that Paragraph 37 be stricken pursuant to Fed. R. Civ. P. 12(f).

 Defendant’s family situation has to legal relevance to the instant case and is redundant and

 immaterial.

 38.     Denied. Defendant requests that reference to his marital status in Paragraph 38 be stricken

 pursuant to Fed. R. Civ. P. 12(f).

 39.     Denied.

 40.     Denied.




                                                  4
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 5 of 16 PageID #: 53




 41.    Denied.

 42.    Denied.

 43.    Denied.

 44.    Denied in part; admitted in part. Defendant admits to a small gathering at END ZONE,

 denies all other allegations.

 45.    Denied in part; admitted in part. Defendant admits to a small non-work related gathering

 at END ZONE, denies Plaintiff’s characterization of the event as a “party” and all other

 allegations.

 46.    Denied.

 47.    Denied.

 48.    Denied.

 49.    Denied.

 50.    Denied.

 51.    Denied.

 52.    Denied.

 53.    Denied.

 54.    Denied.

 55.    Denied.

 56.    Denied.

 57.    Denied.

 58.    Denied as Defendant lacks knowledge.

 59.    Denied.

 60.    Denied.




                                               5
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 6 of 16 PageID #: 54




 61.    Denied.

 62.    Denied.

 63.    Denied.

 64.    Denied.

 65.    Denied.

 66.    Denied.

 67.    Denied in part; admitted in part. Defendant admits to terminating Plaintiff’s training period

 due to poor job performance. Defendant denies the Plaintiff’s characterization of the termination

 as “sudden.”

 68.    Denied in part; admitted in part. Defendant admits to telling Plaintiff that she was

 terminated because she “forgot a couple of things” in addition to explaining other job-related

 reasons for her termination. Defendant denies that “[forgetting] a couple of things” was the sole

 reason given to Plaintiff for her termination.

 69.    Denied.

 70.    Denied.

 71.    Denied.

 72.    Denied.

 73.    Denied.

 74.    Denied. Defendant is without sufficient knowledge as to Plaintiff’s feelings, and therefore

 the allegations in Paragraph 74 are denied. Defendant also specifically denies that any of his

 actions could have reasonably caused Plaintiff emotional pain, loss of enjoyment of life, other non-

 pecuniary losses, severe emotional and physical distress.

 75.    Denied. Paragraph 75 contains conclusions of law to which no response is required.




                                                  6
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 7 of 16 PageID #: 55




 76.    Denied.

 77.    Denied. Defendant denies Plaintiff’s characterization of Defendant’s conduct. Rest of

 Paragraph 77 contains conclusions of law to which no response is required.

 78.    Denied. Paragraph 78 contains conclusions of law to which no response is required.

 79.    Denied. Paragraph 79 contains conclusions of law to which no response is required.



                                    FIRST CAUSE OF ACTION


 80.    Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein. Denied as to the factual allegations. As rest of Paragraph 80 contains conclusions

 of law, no response is required.

 81.    Denied as to the factual allegations. As rest of Paragraph 81 contains conclusions of law,

 no response is required.

 82.    Denied as to the factual allegations. As rest of Paragraph 82 contains conclusions of law,

 no response is required.

 83.    Denied as to the factual allegations. As rest of Paragraph 83 contains conclusions of law,

 no response is required.

 84.    Denied as to the factual allegations. As rest of Paragraph 84 contains conclusions of law,

 no response is required.

 85.    Denied. Paragraph 85 contains conclusions of law to which no response is required.




                                                  7
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 8 of 16 PageID #: 56




                                  SECOND CAUSE OF ACTION


 86.    Defendant incorporates by reference its answers to the preceding Paragraphs as is set

 forth at length herein.

 87.    Denied. Paragraph 87 contains conclusions of law to which no response is required.

 88.    Denied as to the factual allegations. As rest of Paragraph 88 contains conclusions of law,

 no response is required.

 89.    Denied.

 90.    Denied.

 91.    Denied as to the factual allegations. As rest of Paragraph 91 contains conclusions of law,

 no response is required.



                                   THIRD CAUSE OF ACTION


 92.    Defendant incorporates by reference its answers to the preceding Paragraphs as is set

 forth at length herein.

 93.    Denied as to the factual allegations. As Paragraph 87 contains conclusions of law. no

 response is required.

 94.    Denied.

 95.    Denied.

 96.    Denied as to the factual allegations. As rest of Paragraph 96 contains conclusions of law,

 no response is required.




                                                8
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 9 of 16 PageID #: 57




                                  FOURTH CAUSE OF ACTION


 97.    Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein.

 98.    Denied.

 99.    Denied.

 100.   Denied as to the factual allegations. As the rest of Paragraph 100 contains conclusions of

 law, no response is required.

 101.   Denied.

 102.   Defendant also specifically denies any and all allegations of retaliatory acts.



                                    FIFTH CAUSE OF ACTION


 103.   Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein.

 104.   Denied. Paragraph 104 contains conclusions of law to which no response is required.

 105.   Denied.

 106.   Paragraph 106 contains conclusions of law to which no response is required.



                                    SIXTH CAUSE OF ACTION


 107.   Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein.

 108.   Denied.

 109.   Denied.


                                                  9
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 10 of 16 PageID #: 58




 110.   Denied.

 111.   Paragraph 111 contains conclusions of law; therefore, no response is required.




                                SEVENTH CAUSE OF ACTION


 112.   Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein.

 113.   Denied.

 114.   Denied as to the factual allegations regarding Defendants’ conduct. Rest of paragraph 114

 is denied due to Defendant’s lack of knowledge.

 115.   Denied as to the factual allegations regarding Defendants’ conduct. Rest of Paragraph 115

 contains conclusions of law; therefore, no response is required.

 116.   Denied as to the factual allegations regarding Defendants’ conduct. Denied as to the alleged

 damages due to lack of Defendant’s knowledge.



                                     INJURY AND DAMAGES

 117.   Defendant incorporates by reference its answers to the preceding Paragraphs as is set forth

 at length herein. Denied as to the factual allegations regarding Defendants’ conduct. Denied as to

 the alleged damages due to lack of Defendant’s knowledge.



                        DEFENSES AND AFFIRMATIVE DEFENSES

 118.   By pleading the following defenses, as provided for pursuant to Rule 8(c) of the Federal

 Rules of Civil Procedure, Defendant does not concede that it possesses or assumes the burden to




                                                 10
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 11 of 16 PageID #: 59




 prove each or any of them. Defendant maintains that Plaintiff retains the burden of proof on all

 matters necessary to state and sustain the claims asserted in the Amended Complaint.



                                FIRST AFFIRMATIVE DEFENSE

 119.   Plaintiff has failed to state a claim for which relief may be granted.



                               SECOND AFFIRMATIVE DEFENSE

 120.   Plaintiff has failed to exhaust administrative remedies for some or all of their claims.



                               THIRD AFFIRMATIVE DEFENSE

 121.   The Court lacks jurisdiction over some or all of Plaintiff’s claims.



                              FOURTH AFFIRMATIVE DEFENSE

 122.   Some or all of Plaintiff’s claims are barred by the statute of limitations, laches, res judicata,

 collateral estoppel, consent, settlement and release, or accord and satisfaction.



                                FIFTH AFFIRMATIVE DEFENSE

 123.    The decisions Plaintiff challenge were based on reasonable business factors other than sex,

 race, age, nationality or any prohibited discriminatory means.



                                SIXTH AFFIRMATIVE DEFENSE

 124.    Plaintiff fails to state a prima facie case under any of the claims or causes of action

 asserted; in the alternative, assuming Plaintiff has stated a prima facie case, all conduct and actions




                                                   11
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 12 of 16 PageID #: 60




 on the part of Defendants’ concerning Plaintiff was wholly based on legitimate, non-

 discriminatory, and non-retaliatory reasons.



                                SEVENTH AFFIRMATIVE DEFENSE

 125.    Without waiving any defenses, Defendants cannot be found to have violated Plaintiff’s

 rights because it had policies designed to prevent and correct harassment and, upon notice of the

 alleged sexual assault in Plaintiff's complaint, and Plaintiff never notified Defendants about the

 alleged conduct.



                                 EIGHTH AFFIRMATIVE DEFENSE

 126.   The Defendants cannot be found liable for the assault alleged in Plaintiff's complaint

 because it occurred off site of where the alleged “after party” or gathering was scheduled to have

 occurred and under circumstances over which the Defendants did not exercise substantial control.



                              NINTH AFFIRMATIVE DEFENSE

 127.   If Plaintiff sustained injuries and incurred any expenses as claimed, they were caused in

 whole or in part by the acts or omissions of others for whose intervening conduct or negligence

 the Defendants are not responsible.



                                  TENTH AFFIRMATIVE DEFENSE

 128.   Injury to Plaintiff was not foreseeable as a matter of law.




                                                 12
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 13 of 16 PageID #: 61




                                   ELEVENTH AFFIRMATIVE DEFENSE

 129.    The Defendants did not cause harm to Plaintiff.



                                   TWELFTH AFFIRMATIVE DEFENSE

 130.    The Defendants did not engage in any affirmative conduct to place Plaintiff in danger.



                                 THIRTEENTH AFFIRMATIVE DEFENSE

 131.    There was no unreasonable risk, and the Defendants did not intend to expose Plaintiff to

 an unreasonable risk.



                                 FOURTEENTH AFFIRMATIVE DEFENSE

 132.    Without waiving any defenses, Plaintiff declined to utilize all support and resources made

 available to her, as was her right and her choice. To the extent utilizing such support and resources

 would have reduced any damages Plaintiff now seeks in this lawsuit, Defendants are not liable for

 such damages.



                              FIFTEENTH AFFIRMATIVE DEFENSE

 125.    Defendant denies that Plaintiff is entitled to recover any damages or other relief; in the

 alternative, upon information and belief, Plaintiff’s damage claims are barred in whole or part by

 reason of their failure to mitigate the alleged damages and/or the doctrine of after-acquired

 evidence; further, in the alternative, to the extent Plaintiff has mitigated their damages, Defendant

 is entitled to a credit or set-off.




                                                  13
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 14 of 16 PageID #: 62




                               SIXTEENTH AFFIRMATIVE DEFENSE

 126.    Plaintiff is not entitled to a jury trial of the allegations of their Complaint.



                          SEVENTEENTH AFFIRMATIVE DEFENSE

 127.    Defendant reserves the right to assert additional defenses, affirmative or otherwise, upon

 further investigation and discovery into the matters alleged. Defendant asserts all applicable

 statutory limitations with respect to Plaintiff’s damage claims.




  COUNTERCLAIMS OF DEFENDANT YEGHOYAN TO PLAINTIFF’S COMPLAINT

 Now comes Defendant Ruben Yeghoyan, by and through his counsel, Elena Fast, Esq. and makes

 the following counterclaim.



                           COUNTERCLAIM ONE - DEFAMATION

 128.   Plaintiff has made numerous factual statements to other persons, filed as factual statements

 in the instant Complaint, alleging actions by Defendant.

 129.   Among the factual statements alleged by Plaintiff was that Defendant committed a violent

 sexual assault against her.

 130.   Not more than one year prior to the date hereof, Plaintiff’s published and stated defamatory

 and false statements of fact injuring Defendant.

 131.   Plaintiff’s statements of allegations are patently false.

 132.   Plaintiff’s statements and assertions are slanderous as a matter of law in that the




                                                    14
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 15 of 16 PageID #: 63




 statements and assertions were intended to and did cause injury to Defendant’s reputation, expose

 him to public contempt, shame or disgrace, and affect him adversely in his trade or business.


 133.   As a direct and proximate result of Plaintiff’s conduct, Defendant has suffered damage

 and injury including, but not limited to, economic, physical and emotional forms.




                                      PRAYER FOR RELIEF

        WHEREFORE, Defendant Ruben Yeghoyan requests the Court enter judgment in its

 favor and against Plaintiff, that the Complaint be dismissed in its entirety with prejudice; that

 Defendant be awarded compensatory and punitive damages; that Defendant recover his costs and

 attorneys fees in this action, and for such other relief as may be appropriate.




 Respectfully Submitted,

 /s/ Elena Fast
 Elena Fast, Esq.
 Counsel for Ruben Yeghoyan
 The Fast Law Firm, P.C.
 40 Fulton Street, 23 Floor
 New York, NY 10038
 Phone: (212)729-6082
 Email: elena@efastlaw.com




                                                  15
Case 1:21-cv-01125-NGG-CLP Document 8 Filed 03/29/21 Page 16 of 16 PageID #: 64




                                  CERTIFICATE OF SERVICE
 I hereby certify that on March 29, 2021 I served a true and correct copy of the foregoing Answer
 to Plaintiff’s Complaint via electronic filing with the Court’s ECF system for notice to all counsel
 of record.

 /s/ Elena Fast
 Elena Fast, Esq.
 Counsel for Ruben Yeghoyan
 The Fast Law Firm, P.C.
 40 Fulton Street, 23 Floor
 New York, NY 10038
 Phone: (212)729-6082
 Email: elena@efastlaw.com




                                                 16
